CROW, J.
Epitomized Opinion
Defendants were prosecuted in the probate court for giving a moving picture exhibition on Sunday in violation of 13049 GC. On error the Common Pleas held that the Probate Court did not have jurisdiction of the prosecution for the reason that 13059 GC. provides that the prosecution shall be “on complaint” and that the word “complaint” compels the prosecution before one of the courts named in 13423 GC., namely a justice of the peace, police judge or mayor.
The State brought error proceedings to the Appeals Court. The defendants contended that if the Probate Court had jurisdiction the prosecution was invalid because the prosecuting attorney himself verified the affidavit. 13443 GC. provides that the prosecuting attorney may file an information in the probate court “upon the proper affidavits being filed therein.” Held:
1. The word “complaint” in 13049 GC. is generic and is used to designate an accusation before a justice, police judge or mayor, an information in the Probate Court, or an indictment in the Common Pleas. The Probate Court had jurisdiction in this case.
2. The Prosecuting Attorney may himself supply the affidavit required in 13442 GC.